Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-5-2005

USA v. Gonzalez-Castillo
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3260




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Gonzalez-Castillo" (2005). 2005 Decisions. Paper 167.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/167


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              _______________

                                    No. 04-3260
                                 ________________

                          UNITED STATES OF AMERICA


                                          v.

                         HELACIO GONZALEZ-CASTILLO,
                                            Appellant


                     ____________________________________

                   On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                                (D.C. No. 04-cr-00078)
                       District Judge: Honorable Yvette Kane
                   _______________________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                               November 14, 2005
               Before: ROTH, FUENTES and BECKER, Circuit Judges


                              (Filed: December 5, 2005)


                             _______________________

                                    OPINION
                             _______________________

BECKER, Circuit Judge.

      Pursuant to a plea agreement, appellant Helacio Gonzalez-Castillo entered a plea
of guilty to a one-count indictment charging alleged entry into the United States as a

previously deported alien. 8 U.S.C. § 1326(a). Gonzalez-Castillo was sentenced to 24

months’ imprisonment.

       Appellant challenges his sentence under United States v. Booker, 543 U.S. —, 125

S. Ct. 738 (2005). In United States v. Davis, 407 F.3d 162 (3d Cir. 2005) (en banc), we

held that, except in limited circumstances, we will presume prejudice and direct a remand

for resentencing where the District Court imposed a sentence in the belief that the

applicable Sentencing Guidelines were mandatory. That was the situation here, and we

perceive no circumstance in this case that warrants a different result from that found in

Davis. We will therefore vacate the sentence and remand for resentencing in accordance

with Booker.




                                             2